Case 0:20-cv-62503-DPG Document 14 Entered on FLSD Docket 03/01/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        Case Number: 20-CV-62503-GAYLES/STRAUSS

  COREY HILL and DARON DALE,

         Plaintiff,
  v.

  SOUTHEAST CONNECTIONS, LLC,

        Defendant.
  ____________________________________/

                SCHEDULING ORDER SETTING CIVIL TRIAL DATE AND
                 PRETRIAL SCHEDULE, REQUIRING MEDIATION, AND
               REFERRING CERTAIN MOTIONS TO MAGISTRATE JUDGE
         THIS CAUSE is set for trial during the Court’s two-week trial calendar beginning on

  Monday, November 08, 2021. The Calendar Call will be held at 9:30 a.m. on Wednesday,

  November 03, 2021. A Status Conference will be held at 10:00 a.m. on Wednesday, April

  07, 2021. The parties shall adhere to the following schedule:

   1.   Joinder of any additional parties and filing of motions to amend the complaint
                                                                                           3/12/2021
        by

   2.   Written lists containing the names and addresses of all witnesses intended to
                                                                                           3/29/2021
        be called at trial by

   3.   Plaintiff(s) shall disclose experts, expert witness summaries, and reports as
                                                                                            4/2/2021
        required by Fed. R. Civ. P. 26(a)(2) by

   4.   Defendant(s) shall disclose experts, expert witness summaries, and reports as
        required by Fed. R. Civ. P. 26(a)(2) by                                            4/9/2021

   5.   Exchange of rebuttal expert witness summaries and reports as required by Fed.
                                                                                           4/16/2021
        R. Civ. P. 26(a)(2) by

   6.   Parties shall select a mediator pursuant to Local Rule 16.2 and shall schedule a
                                                                                           3/19/2021
        time, date, and place for mediation by

   7.   Fact discovery shall be completed by                                               5/13/2021

   8.   Expert discovery shall be completed by                                             5/13/2021
Case 0:20-cv-62503-DPG Document 14 Entered on FLSD Docket 03/01/2021 Page 2 of 3




   9.    Dispositive motions, including those regarding summary judgment and
                                                                                            6/10/2022
         Daubert, shall be filed by

   10.   Mediation shall be completed by                                                     4/2/2021

   11.   All pretrial motions and memoranda of law, including motions in limine, shall
                                                                                             8/4/2021
         be filed by

   12.   Joint pretrial stipulation, proposed joint jury instructions, proposed joint
         verdict form, and/or proposed findings of fact and conclusions of law shall be     10/1/2021
         filed by

   13.   Electronic versions of documentary exhibits and Certificates of Compliance re
                                                                                            11/5/2021
         Admitted Evidence shall be filed on CM/ECF by

         Motions. Every motion filed in this case shall be accompanied by one proposed original

  order granting the motion. Each party shall be limited to filing one (1) motion in limine. Unless

  otherwise specified by the Court, every motion shall be double-spaced in Times New Roman 12

  point typeface. Multiple Plaintiffs or Defendants shall file joint motions with co-parties unless

  there are clear conflicts of position.

         Referral to Magistrate Judge. Pursuant to 28 U.S.C. § 636, all discovery matters are

  referred to Magistrate Judge Jared M. Strauss to take all appropriate action. Furthermore, pursuant

  to 28 U.S.C. § 636(c)(1), the parties may consent to trial and final disposition by Magistrate Judge

  Strauss.

         Discovery. The parties may stipulate to extend the time to answer interrogatories, produce

  documents, and answer requests for admissions. The parties shall not file with the Court notices

  or motions memorializing any such stipulation unless the stipulation interferes with the deadlines

  set forth above. Stipulations that would so interfere may be made only with the Court’s approval.

  See FED. R. CIV. P. 29. In addition to the documents enumerated in Local Rule 26.1(b), the parties

  shall not file notices of deposition with the Court. Strict compliance with the Local Rules is

  expected, particularly with regard to motion practice. See S.D. FLA. L.R. 7.1.


                                                   2
Case 0:20-cv-62503-DPG Document 14 Entered on FLSD Docket 03/01/2021 Page 3 of 3




         Discovery Disputes. The parties shall not file any written discovery motions, including

  motions to compel, for protective order, or for sanctions, without the consent of Magistrate

  Judge Strauss. Counsel must actually confer and engage in reasonable compromise in a genuine

  effort to resolve their discovery disputes before seeking the Court’s intervention. The Court may

  impose sanctions, monetary or otherwise, if it determines that a party has improperly sought or

  withheld discoverable material in bad faith. If, after conferring, the parties are unable to resolve

  their discovery dispute without Court intervention, they shall not file written motions. Rather,

  the parties shall follow Judge Strauss’s Discovery Procedure Order to schedule the matter for a

  hearing.

         DONE AND ORDERED in Chambers at Miami, Florida, this Monday, March 01, 2021.




                                                ________________________________
                                                DARRIN P. GAYLES
                                                UNITED STATES DISTRICT JUDGE


  cc:    Magistrate Judge Strauss
         All Counsel of Record




                                                   3
